Exhibit 10
Amendment Number 1
to
Restricted Stock Agreement dated January 29, 2009,
Restricted Stock Agreement dated November 1, 2009 and
Restricted Stock Agreement dated December 21, 2009
by and between
Sanderson Farms, Inc. and [Name]
December 13, 2010
Whereas, the Section 4.1(a) of the February 17, 2005 Sanderson Farms, Inc. and
Affiliates Stock Incentive Plan (“Plan”) provides that no more than 562,500 of
the shares reserved under the Plan may be granted in the form of Restricted
Stock (unless based on the achievement of Performance Measures) (“Restricted
Stock Limit”); and
Whereas, upon a review of the shares of Restricted Stock granted under the Plan,
it has been determined that the Restricted Stock Limit has been exceeded; and
Whereas, [Name] (“Participant”) and Sanderson Farms, Inc. (together with its
subsidiaries and affiliates, the “Company”) have entered into Restricted Stock
Agreements dated January 29, 2009, November 1, 2009 and December 21, 2009 (the
“Restricted Stock Agreements”); and
Whereas, in order to reduce the number of shares of Restricted Stock granted
under the Plan to a number within the Restricted Stock Limit, Participant has
requested that his Restricted Stock Agreements be amended in order to make the
grant of 4,031 shares of the total shares of Restricted Stock contained in the
January 29, 2009 Restricted Stock Agreement, all 8,500 shares of Restricted
Stock contained in the November 1, 2009 Restricted Stock Agreement and 700
unvested shares of the total shares of Restricted Stock contained in the
December 21, 2009 Restricted Stock Agreement (collectively, these 13,231 shares
are hereinafter referred to as the “Excess Shares”) subject to shareholder
approval of an amended and restated stock incentive plan which would increase
the number of shares of Restricted Stock that may be granted under the Plan from
562,500 shares to 1,562,500 shares;
Now, therefore, for good and adequate consideration, Participant and Company
make and enter into this Amendment to the Restricted Stock Agreement and agree
as follows:

1.   The Excess Shares of Restricted Stock granted to Participant under Section
1(a) of the respective Restricted Stock Agreements are expressly conditioned
upon the subsequent shareholder approval in 2011 of an amended and restated
stock incentive plan which would increase the number of shares of Restricted
Stock that may be granted under the Plan from 562,500 shares to 1,562,500 shares
(subject to adjustment as provided in the plan). Until such approval,
Participant will have and will exercise no voting rights with respect to the
Excess Shares.

 



--------------------------------------------------------------------------------



 



2.   If the shareholders do not approve such an amended and restated plan in
2011, the grants of the Excess Shares of Restricted Stock shall be cancelled
without further action of the Company or the Participant, such Excess Shares
shall be forfeited and ownership of such Excess Shares shall immediately be
transferred back to the Company, and the Participant shall repay to the Company
any dividends or other distributions paid with respect to such Excess Shares
within 60 days of the 2011 annual meeting of stockholders. The remaining shares
issued pursuant to the Restricted Stock Agreements shall remain outstanding.

3.   Notwithstanding any provision of the Restricted Stock Agreements to the
contrary, the Excess Shares of Restricted Stock shall not vest for any reason
prior to shareholder approval of an amended and restated plan as described
above. If, but for this amendment, such Excess Shares or any of them would have
vested prior to such shareholder approval, then those shares will vest
immediately upon shareholder approval, if received.

4.   Except as amended hereby, the Restricted Stock Agreement shall remain in
full force and effect.

     IN WITNESS WHEREOF, the Participant has executed this Amendment on his own
behalf, thereby representing that he has carefully read and understands this
Amendment, the Agreement and the Plan as of the day and year first written
above, and the Company has caused this Agreement to be executed in its name and
on its behalf, all as of the day and year first written above.

                      SANDERSON FARMS, INC.    
 
               
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
               
 
                    PARTICIPANT    
 
               
 
                              [Name]    

 